DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not functional device able to selectively .., input interface configured for collecting .., control device configured for changing.., control interface enabling user.. in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1  recites the limitation "the values".  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 12  recites the limitation "the z systems".  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.


Claim Rejections – 35 USC § 112

4. The following is a quotation of 35 U.S.C. 112(b): (FP 7.30.02) 

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. (FP 7.34.01) Claim limitation “control device configured for changing the functional device..” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed function of changing the functional device from one state to another state performed by a function block “16”. There is no disclosure of any particular structure, either explicitly or inherently, to perform the state change. The use of the term “control device” is not adequate structure for performing state change, it does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, the term “changing state” refers to changing a device from one state to another state i.e. from normal mode to economy mode can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which filter structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 	

Applicant may: 

(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). 
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or  
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. (FP 7.34.23).

Claims 7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the 
Claim 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. More specifically, the term “preferably” is unclear because it is not definite if sending will be every second or every millisecond or other time intervals. Thus, Examiner construes “sending periodically to the data storage unit, preferably every second or every millisecond” as sending the data continuously since it is not definite if it will be every second or millisecond. 
Claim 11  recites the limitation "the central server".  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. Furthermore, it is unclear if the central server is same as the server in claim 3.
Claim 12  recites the limitation "the Nm recorded parameters".  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. It is unclear as to whether the “Nm recorded parameters” are the same as the Nm parameters” in claims 8 and 1. 
Claims 2-15 are rejected under 35 U.S.C 112 for being dependent on claim 1.
 
The following is a quotation of 35 U.S.C. 112(a): (FP 7.30.01) 
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

	Claim 1 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of changing from one state to another state. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. (FP 7.31.01).
Claims 2-15 are rejected under 35 U.S.C 112 for being dependent on claim 1.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Carlesimo (2017/0326944) in view of Le (2014/0309911).

Regarding claim 1, Carlesimo discloses a system for a vehicle seat, comprising:
	a functional device (¶0071, “heating element 44, cooling element 46, HVAC system 45”) able to selectively occupy Np states (¶0009, “preset climate control modes to initiate heating or cooling.. the modes enable the user to quickly select a single option for controlling several in-vehicle settings and/or conditions.. comfort mode, economy mode and maximum level mode..”), 
	an input interface (¶0012, “user interface 18”) configured for collecting Nm parameters (¶0012, “allows a user to view the data and to enter a user input to identify a selected preset climate mode”, ¶0009, “user may select economy mode.. that provides a minimum level of comfort  regarding temperature”. Examiner construes temperature as the parameter), , related to the vehicle and/or to the seat and/or to a user of the seat (¶0012, “identify a selected preset climate control mode 72”, ¶0009, “preset climate control modes to initiate heating or cooling..”), 
	a control device (¶0072, “control module 42”), configured for changing the functional device from one of the Np states to another of the Np states (¶0072, “receives the climate control instruction.. and translates the received instruction(s) (or command(s)) into the climate control output .. The control module 42 causes the HVAC system 45, the heating element(s) 44 and/or cooling element(s) 46 to perform the function.” See abstract, “A user input identifying a selected preset climate control mode.. in response to receiving the climate control instruction at the control module of the climate control system, the selected preset climate control mode is caused to be implemented in the vehicle.”), 
	a control interface (¶0014, “mobile communication device”) enabling the user to set the functional device, via the control device, to the state to be in (¶0082, “mobile communications device 14 also includes the user interface 18. The user interface 18 allows a user to input information and commands to the mobile communications device 14”, ¶0084, “ the user interface 18 allowing a user to enter a user input identifying the selected preset climate control mode 72”), 
	a data storage unit (¶0090, “server 22 .. may reference a list of user inputs and the preset climate control modes associated with the user inputs (stored in the memory 38″)”), wherein the system is configured for: 
	sending the values of the Nm parameters to the data storage unit each time the user places the functional device in one of the Np states. (¶0098, “Upon receiving the user input data 76, the view 18′ sends the user input data 76 to the controller 20 (which, as described above, may be part of the mobile communications device 14 or the server 22… the user input data.. in a list of sets of user input data and identifies the preset climate control mode associated with that user input data”. Examiner construes “upon receiving the user input data, the view 18’ sends the user input data to controller or server 22” as sending the values of parameters to storage unit each time the user places the functional device in one of the states. Furthermore, Examiner construes user input as placing the functional device on of the Np state (¶0084, “the user interface 18 allowing a user to enter a user input identifying the selected preset climate control mode 72”. Preset climate mode is construed as Np parameter states.. Np parameters can be cabin air temperatures or seat position ¶0047. ¶0009, “user may select economy mode.. that provides a minimum level of comfort  regarding temperature”. Examiner construes temperature as the parameter). 
	Carlesimo does not explicitly disclose where Np is a positive integer where Nm is a positive integer.
	Le, in the same field of endeavor, teaches where Np is a positive integer where Nm is a positive integer (¶0051, “n is the number of states and parameters”).
	Accordingly, it would have been obvious before the filing date the invention to have modified the heating and cooling of the vehicle is disclosed by Carlesimo with the number of states and parameters as taught by Le, for the purpose of reducing the amount of undesirable emissions produced and improve the fuel efficiency of vehicles.
	Regarding claim 2, Carlesimo discloses wherein the input interface is able to collect the Nm parameters by means of at least one sensor (¶0075, “sensor interface 48”).  
	Regarding claim 3, Carlesimo discloses wherein the data storage unit to which the system is configured to send the values of the Nm parameters (¶0098, “Upon receiving the user input data 76, the view 18′ sends the user input data 76 to the controller 20 (which, as described above, may be part of the mobile communications device 14 or the server 22”) each time the user places the functional device in one of the Np states, is a server seat (FIG. 1, “server 22”. Examiner construes server 22 as remote from the vehicle since it is part of the center 68).  
	Regarding claim 13, Carlesimo discloses a vehicle seat comprising a system according to claim 1 (FIG. 1).  
	Regarding claim 14, Carlesimo discloses the values of the Nm parameters are sent to the data storage unit each time the user places the functional device in one of the Np states (¶0098, “Upon receiving the user input data 76, the view 18′ sends the user input data 76 to the controller 20 (which, as described above, may be part of the mobile communications device 14 or the server 22… the user input data.. in a list of sets of user input data and identifies the preset climate control mode associated with that user input data”. Examiner construes “upon receiving the user input data, the view 18’ sends the user input data to controller or server 22” as sending the values of parameters to storage unit each time the user places the functional device in one of the states. Furthermore, Examiner construes user input as placing the functional device on of the Np state (¶0084, “the user interface 18 allowing a user to enter a user input identifying the selected preset climate control mode 72”. Preset climate mode is construed as Np parameter states.. Np parameters can be cabin air temperatures or seat position ¶0047. ¶0009, “user may select economy mode.. that provides a minimum level of comfort  regarding temperature”. Examiner construes temperature as the parameter).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Carlesimo (2017/0326944) in view of Le (2014/0309911) as applied to claim 1, and further in view of Maeda (2012/0173089).

	Regarding claim 4, Carlesimo does not explicitly disclose wherein the data storage unit to which the system is configured to send the values of the Nm parameters each time the user places the functional device in one of the Np states, is placed in the seat.
	 Maeda teaches wherein the data storage unit to which the system is configured to send the values of the Nm parameters each time the user places the functional device in one of the Np states, is placed in the seat (¶0041, “ The ECU 20… incorporates a memory 21 serving as a storage unit”, ¶0042, “The ECU 20 is electrically connected to an adjustment operation member 11 installed at the side of the seat cushion SC”. ¶0010, “The storage unit stores a predetermined number of states of the seat adjusted by the adjustment operation member”).  
	Accordingly, it would have been obvious before the filing date the invention to have modified the heating and cooling of the vehicle is disclosed by Carlesimo with placing the storage unit in the seat as taught by Maeda, for the purpose of increase the occupant’s convenience by storing different seat positions for different occupants. 

Claims 5-6, 7, 10, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Carlesimo (2017/0326944) in view of Le (2014/0309911) as applied to claim 1, and further in view of Brinkmann (2017/0203742).

	Regarding claim 5, Carlesimo does not explicitly disclose wherein the data storage unit is configured for calculating at least one degree of correlation between one of the Nm parameters and the state of the functional device.
	Brinkmann teaches wherein the data storage unit is configured for calculating at least one degree of correlation between one of the Nm parameters and the state of the functional device (FIG. 2).
	Accordingly, it would have been obvious before the filing date the invention to have modified the heating and cooling of the vehicle is disclosed by Carlesimo with correlating  as taught by Brinkmann, for the purpose designing an inexpensive system that prevents the icing of components of the pneumatic system in an energy saving and reliable manner.
	Regarding claim 6, Carlesimo discloses wherein the data storage unit is configured for: 
- receiving, from the Z systems, values of the Nm parameters respectively collected by the input interfaces of the Z systems (¶0086, “the server 22 may .. receive the user input data 76, and may communicate with the vehicle 12 to transmit the selected preset climate control mode 72”, ¶0048, “Some examples of the variables, zones, positions that may be associated with the zones, and combinations thereof, that may be part of one or more modes 72”. Table 1 shows variables from different variables for different zones i.e. cabin air temperature, seat temperature that represents driver zone, co-driver zone etc..) and information concerning the state of the Z respective functional devices of the Z systems (Table 1, Feet position, chest position, windshield position for different zone driver zone, co-driver zone etc..), 
- recording the values of the Nm parameters collected by the input interfaces of the Z seats (Table 1 shows variables i.e. parameters for each zone, ¶0098, “the server 22, the library or data table may have more stored preset climate control modes”).
	Carlesimo does not explicitly disclose defining, from the recorded values, at least Nm ranges of values respectively associated with the Nm parameters and with at least one of the Np states;  sending information defining the at least Nm ranges to the control device
	Brinkmann teaches defining, from the recorded values, at least Nm ranges of values respectively associated with the Nm parameters and with at least one of the Np states (abstract, “ambient temperature compared with a predefined target temperature, a freezing risk is detected when the ambient temperature reaches or drops below the target temperature”. FIG. 2, shows temperature range that corresponds to different modes i.e. cold mode, cold mode ES and normal mode), and 
- sending information defining the at least Nm ranges to the control device (abstract, “when a freezing risk has been detected, a cold mode is activated in which the compressor delivers compressed air”. FIG. 2 shows the range of the temperature).  
	Accordingly, it would have been obvious before the filing date the invention to have modified the heating and cooling of the vehicle is disclosed by Carlesimo with correlating  as taught by Brinkmann, for the purpose designing an inexpensive system that prevents the icing of components of the pneumatic system in an energy saving and reliable manner.
	Regarding claim 7, Brinkmann further teaches wherein the control device is further configured for: 
- receiving, from the data storage unit, Nm ranges of values respectively associated with the Nm parameters and with one of the Np states, and 
- placing the functional device in this state when the input interface collects values of the Nm parameters within the Nm ranges of values (abstract and FIG. 2).  
	Accordingly, it would have been obvious before the filing date the invention to have modified the heating and cooling of the vehicle is disclosed by Carlesimo with correlating  as taught by Brinkmann, for the purpose designing an inexpensive system that prevents the icing of components of the pneumatic system in an energy saving and reliable manner.
	Regarding claim 10, Carlesimo discloses assembly comprising Z systems where Z is a positive integer (¶0071, “HVAC system front and rear systems”, FIG. 1 systems 44-46), and the remote server is a central server (FIG. 1, Server 22) for the Z seats (FIG. 2), the central server being configured for: 
- receiving, from the Z systems, values of the Nm parameters respectively collected by the input interfaces of the Z systems (¶0086, “the server 22 may .. receive the user input data 76, and may communicate with the vehicle 12 to transmit the selected preset climate control mode 72”, ¶0048, “Some examples of the variables, zones, positions that may be associated with the zones, and combinations thereof, that may be part of one or more modes 72”. Table 1 shows variables from different variables for different zones i.e. cabin air temperature, seat temperature that represents driver zone, co-driver zone etc..) and information concerning the state of the Z respective functional devices of the Z systems (Table 1, Feet position, chest position, windshield position for different zone driver zone, co-driver zone etc..), 
- recording the values of the Nm parameters collected by the input interfaces of the Z seats (Table 1 shows variables i.e. parameters for each zone, ¶0098, “the server 22, the library or data table may have more stored preset climate control modes”). 
	Carlesimo does not explicitly disclose defining, from the recorded values, at least Nm ranges of values respectively associated with the Nm parameters and with at least one of the Np states.
	Brinkmann teaches defining, from the recorded values, at least Nm ranges of values respectively associated with the Nm parameters and with at least one of the Np states (abstract, “ambient temperature compared with a predefined target temperature, a freezing risk is detected when the ambient temperature reaches or drops below the target temperature”. FIG. 2, shows temperature range that corresponds to different modes i.e. cold mode, cold mode ES and normal mode), and 
- sending information defining the at least Nm ranges to the control device (abstract, “when a freezing risk has been detected, a cold mode is activated in which the compressor delivers compressed air”, FIG. 2 shows the range of the temperature).  
	Accordingly, it would have been obvious before the filing date the invention to have modified the heating and cooling of the vehicle is disclosed by Carlesimo with correlating  as taught by Brinkmann, for the purpose designing an inexpensive system that prevents the icing of components of the pneumatic system in an energy saving and reliable manner.
	Regarding claim 11, Brinkmann teaches wherein the central server is further configured for calculating at least one degree of correlation between one of the Nm parameters and the state of the functional device (FIG. 2).  
	Accordingly, it would have been obvious before the filing date the invention to have modified the heating and cooling of the vehicle is disclosed by Carlesimo with correlating  as taught by Brinkmann, for the purpose designing an inexpensive system that prevents the icing of components of the pneumatic system in an energy saving and reliable manner.
	Regarding claim 15, Brinkmann teaches Nm ranges of values respectively associated with the Nm parameters and with one of the Np states are received from the data storage unit, and
 - the functional device is placed in this state when the input interface collects values of the Nm parameters that are within the Nm ranges of values (FIG. 2 and abstract).
	Accordingly, it would have been obvious before the filing date the invention to have modified the heating and cooling of the vehicle is disclosed by Carlesimo with correlating  as taught by Brinkmann, for the purpose designing an inexpensive system that prevents the icing of components of the pneumatic system in an energy saving and reliable manner.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Carlesimo (2017/0326944) in view of Le (2014/0309911) as applied to claim 1, and further in view of Nakagawa (2013/0345903).

	Regarding claim 9, Carlesimo does not explicitly disclose wherein the system is further configured for sending periodically to the data storage unit, preferably every second or millisecond, information concerning the state occupied by the functional device.
	Nakagawa teaches wherein the system is further configured for sending periodically to the data storage unit, preferably every second or millisecond, information concerning the state occupied by the functional device (¶0054, “ECU 110 for controlling operation of the air conditioner periodically checks the state of air conditioning, and transmits vehicle information to the information terminal 300 via the vehicle information center 200”).  
	Accordingly, it would have been obvious before the filing date the invention to have modified the heating and cooling of the vehicle is disclosed by Carlesimo with periodically sending data to the storage unit as taught by Nakagawa, for the purpose improving the transmission time of sending data to the server.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Carlesimo (2017/0326944) in view of Le (2014/0309911) as applied to claim 1, and further in view of Choi (2004/0050078).

	Regarding claim 8, Carlesimo does not explicitly disclose  wherein the system is further configured for sending periodically to the data storage unit, preferably every second or every millisecond, the values of the Nm parameters collected by the input interface.
	 Choi teaches wherein the system is further configured for sending periodically to the data storage unit, preferably every second or every millisecond, the values of the Nm parameters collected by the input interface (¶0047, “the information on the temperature sensed by the temperature sensor 55 is continuously transmitted to the microcomputer in which the set temperature is in turn compared with the temperature in the auxiliary storage compartment 50”).   
	Accordingly, it would have been obvious before the filing date the invention to have modified the heating and cooling of the vehicle is disclosed by Carlesimo with send the data periodically as taught by Choi, for the purpose providing a system with temperature in the auxiliary storage compartment can be uniformly maintained throughout the storage compartment.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Carlesimo (2017/0326944) in view of Le (2014/0309911), Choi (2004/0050078) as applied to claim 8 and further in view of Chen (2018/0134116).

	Regarding claim 12, Carlesimo does not explicitly disclose wherein the central server is further configured for: 
	- defining X user profiles from the values of the Nm recorded parameters, where X is a positive integer less than or equal to Z, 
	- associating one of the X user profiles with each of the Z systems, 
	- defining, for each of the X user profiles, at least Nm ranges of values respectively associated with the Nm parameters, and 
	- sending, to each of the Z systems, information defining the Nm ranges associated with the user profile with which the system is associated.
	 Chen teaches wherein the central server is further configured for: 
	- defining X user profiles from the values of the Nm recorded parameters, where X is a positive integer less than or equal to Z, 
	- associating one of the X user profiles with each of the Z systems, 
	- defining, for each of the X user profiles, at least Nm ranges of values respectively associated with the Nm parameters, and 
	- sending, to each of the Z systems, information defining the Nm ranges associated with the user profile with which the system is associated (¶0036).  
	Accordingly, it would have been obvious before the filing date the invention to have modified the heating and cooling of the vehicle is disclosed by Carlesimo with user profiles associated with systems in the vehicle as taught by Chen, for the purpose regulating environmental conditions within a vehicle to improve occupant comfort.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lauer (2019/0164421) teaches a method for controlling air-conditioning components of a motor vehicle is described. A forecast vehicle temperature is ascertained. Further, a probable air-conditioning time for the motor vehicle is ascertained. Also, a setpoint temperature control state is prescribed. An air-conditioning requirement is ascertained on the basis of a comparison between the forecast vehicle temperature and the setpoint temperature control state. At least one air-conditioning component is actuated according to the air-conditioning requirement before the probable air-conditioning time with the control target of reaching the setpoint temperature control state at the beginning of the air-conditioning time (abstract).
Ripoll discloses (2011/0015826) discloses a vehicle air-conditioning system (10) capable of operating with n predetermined automatic regulation modes, the system comprising a calculator (1) capable of determining, as a function of a selected automatic mode (MODS), a blown-air temperature value (Q.sub.AS), a ventilation flow rate value (DEB) and a distribution control value (REP) in order to control a heating, ventilation and air-conditioning (HVAC) unit (2) capable of regulating the temperature (Q.sub.HAB) inside a passenger compartment (3) towards a setpoint temperature (.theta..sub.c), characterized in that the blown-air temperature value (Q.sub.AS) for the selected automatic mode
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535.  The examiner can normally be reached on mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REDHWAN K MAWARI/Primary Examiner, Art Unit 3662